DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed June 13, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-13, 15, 18-29 and 54 are currently pending.  Claims 14, 16-17 and 30-53 are cancelled.  Claims 13, 15 and 18-29 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting - Rejection Withdrawn

RE: Rejection of Claims 1-12 and 54, on the ground of nonstatutory double patenting as being unpatentable over claims 42-43, 49-52 and 56-57, of copending Application No. 16/898,224:
The Terminal Disclaimer submitted July 7, 2022 obviates the previous rejection of record. Therefore, the rejection is withdrawn.
Claim Rejection - 35 USC § 103 - Rejection Withdrawn
RE: Rejection of Claims 1-12 and 54 under 35 U.S.C. 103 as being unpatentable over Wolfinbarger, in view of Negishi, as evidenced by Baxter, Ringers and R&D Systems:
Applicant’s arguments (see pages 9-12) filed June 13, 2022, with respect to the teaching of Wolfinbarger (column 10) and the presence of additional components such as fetal calf serum, in addition to DMSO and various soluble salts, have been fully considered and are found persuasive since the presence of serum would go against the “consisting of” language recited in the independent claim.  Therefore, the rejection of claims 1-12 and 54 has been withdrawn. 

Allowable Subject Matter
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13, 15 and 18-29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 22, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Shah, Registration No. 62,404, on July 7, 2022.

The application has been amended as follows regarding claims 1, 6-13 and 23-29: 

A wet-preserved tissue composition comprising: nerve tissue; and
 an aqueous solution consisting of: 
between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); and 
one or more soluble salts wherein the one or more soluble salts of the aqueous solution include one or more of:
sodium chloride,
potassium chloride,
calcium chloride,
magnesium chloride and/or
sodium bicarbonate 

6. The wet-preserved tissue composition according to claim 1, wherein the one or more soluble salts of the aqueous solution provide one or more of: 
between about 43 mM to about 2.6 M sodium chloride, 
between about 2.7 mM to about 5.4 mM potassium chloride, 
between about 0.9 mM to about 2.7 mM calcium chloride, 
chloride and/or
between about 2.4 mM to about 9.5 mM sodium bicarbonate.

7. The wet-preserved tissue composition according to claim 1, wherein the one or more soluble salts is 

8. The wet-preserved tissue composition according to [[clam]] claim 1, wherein the one or more soluble salts is 
 
9. The wet-preserved tissue composition according to claim 1, wherein the one or more soluble salts is 

10. The wet-preserved tissue composition according to claim 1, wherein the one or more soluble salts is 

11. The wet-preserved tissue composition according to claim 1, wherein the one or more soluble salts is 

12. The wet-preserved tissue composition according to claim 1, wherein the aqueous solution includes between about 2% to about 15% DMSO by volume

13. A method of preserving nerve tissue comprising: preparing nerve tissue; and -4-Application No.: 16/939,889 Attorney Docket No.: 00262-0017-02000storing the nerve tissue in an aqueous solution consisting of: between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); and 
one or more soluble salts wherein the one or more soluble salts of the aqueous solution include one or more of:
sodium chloride,
potassium chloride,
calcium chloride,
magnesium chloride and/or
sodium bicarbonate.

23. The method according to claim 13, wherein the one or more soluble salts of the aqueous solution provide one or more of: 
between about 43 mM to about 2.6 M sodium chloride, 
between about 2.7 mM to about 5.4 mM potassium chloride, 
between about 0.9 mM to about 2.7 mM calcium chloride, 
chloride and/or
between about 2.4 mM to about 9.5 mM sodium bicarbonate.

24. The method according to claim 13, wherein the one or more soluble salts is 

25. The method according to claim 13, wherein the one or more soluble salts is 

26. The method according to claim 13, wherein the one or more soluble salts is 

27. The method according to claim 13, wherein the one or more soluble salts is 

28. The method according to claim 13, wherein the one or more soluble salts is 

29. The method according to claim 13, wherein the aqueous solution consists of between about 2% to about 15% DMSO by volume, and wherein the one or more soluble salts of the aqueous solution provide one or more of: 
between about 43 mM to about 2.6 M sodium chloride, 
between about 2.7 mM to about 5.4 mM potassium chloride, 
between about 0.9 mM to about 2.7 mM calcium chloride, 
chloride and/or
between about 2.4 mM to about 9.5 mM sodium bicarbonate.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 is directed to the following composition:
A wet-preserved tissue composition comprising: nerve tissue; and
 an aqueous solution consisting of: 
between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); and 
one or more soluble salts wherein the one or more soluble salts of the aqueous solution include one or more of:
sodium chloride,
potassium chloride,
calcium chloride,
magnesium chloride and/or
sodium bicarbonate.

As set forth above, Applicant’s arguments are found persuasive in overcoming the rejections of claims 1-12 and 54 under 35 U.S.C. 103 as being unpatentable over Wolfinbarger, in view of Negishi, as evidenced by Baxter, Ringers and R&D Systems.
It is additionally noted that upon performing an updated prior art search, the closest prior art is Lovick et al., (US 2020/0000086; see PTO-892).  Lovick is directed to a hydration media for biological tissue products and methods of using to preserve biological tissues, including nerves (paragraphs [0011] and [0020]; and claim 7), for up to 5 years at temperatures including non-frozen temperatures (i.e. wet-preserved).  Lovick’s hydration media specifically uses an aqueous solution that contains sodium and calcium salts, specifically sodium phosphate dibasic, sodium phosphate monobasic and calcium silicate (Example 1), and further includes at least one additional solvent, e.g. dimethylsulfoxide (DMSO) at concentrations ranging from 1% to 25% by volume (paragraph [0020] and claim 5). Lovick differs from the claimed wet-preserved tissue composition in that Lovick’s aqueous solution includes the soluble salts sodium phosphate dibasic, sodium phosphate monobasic and calcium silicate. Lovick’s composition does not comprise an aqueous solution consisting of between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); and 
one or more soluble salts wherein the one or more soluble salts of the aqueous solution include one or more of:
sodium chloride,
potassium chloride,
calcium chloride,
magnesium chloride and/or
sodium bicarbonate.
Given the claimed aqueous solution uses “consisting of” language, the claimed composition excludes the soluble salts sodium phosphate dibasic, sodium phosphate monobasic and calcium silicate, as taught by Lovick.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Examiner, Art Unit 1633